Per Curiam:

This is an action brought against the county of Leavenworth for damages for personal injuries sustained by the plaintiff in error in riding across a county bridge in that county. After the plaintiff had introduced her evidence, at the trial of the case, a demurrer thereto was interposed, which was sustained, and judgment was rendered against the plaintiff for costs. The plaintiff brings the case here for review.
It is conceded that under the statutes of the state the county is not liable in this action for damages unless the chairman of the board of county commissioners had notice of the defect that caused the injury at least five days before the occurrence of the accident. The court sustained the demurrer on the ground that the evidence failed to show such notice, and in this ruling we think there was no error.
It is claimed that the plaintiff failed to show that the chairman of the board of county commissioners had notice of the defect by reason of the court’s erroneously excluding the evidence of a conversation had by the township trustee with another member of the board of county commissioners, in the presence of the chairman of the board, when the question should have been submitted to the jury to determine whether or not the chairman heard the conversation. There would be much force in this objection were it not that the trustee was allowed to testify that in the conversation with the other member of the board no reference was madp to the defect in question, but that the subject of conversation was in regard to the defective condition of the bridge in question, and other bridges in his township, and it thus becomes apparent that if the conversation had been submitted to the jury it would have conveyed no notice of the particular defect that caused the injury. (Murray v. Woodson County, 58 Kan. 1, 48 Pac. 554.)
The judgment of the district court is affirmed.